DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are pending and under consideration.

This application has been granted prioritized examination under the Cancer Immunotherapy Pilot Program.


Information Disclosure Statement
The information disclosure statement filed 24 September 2021 has been considered.  An initialed copy of the IDS accompanies this Office Action.  

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16717142, filed on 17 December 2019.


Claim Rejections – Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13, 14, 18, and 20 of copending Application No. 16/717,142 (pub’d as US20200188438; PTO-892).  
Although the claims at issue are not identical, they are not patentably distinct from each other because the instantly recited species of a peptide consisting of SEQ ID NO: 291 (YVYANHFTEA) that is used in the method of treating of claim 1 and the method of eliciting an immune response of claim 20 is one of the species recited in co-pending claim 18, directed to a method for killing target cells in a patient by administering activated T cells.  Co-pending claim 20 indicates that the cells killed are cancer cells that are the same as those recited in instant claim 1 and 20, as well as in dependent claims 2-7, 9-19.  And while the cancer of claim 8 is not expressly recited, it would have been an obvious additional cancer given that both gastric and esophageal cancers are recited in the co-pending claims.  Additionally, co-pending claim 18 indicates that activated T cells are those of claim 14, which are produced by the method of claim 13.  The method of co-pending claim 13 overlaps with, and/or is an obvious alternative to, the production method recited in instant claim 2.  Therefore, the claims are not patentably distinct.
This is a provisional double patenting rejection because the conflicting claims have not in fact been patented.  However, because the co-pending application and the instant application have the same effective filing date, either a terminal disclaimer is required or an amendment removing the conflicting subject matter must be filed.



Allowable Subject Matter 
No claim is allowed.  


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA H ROARK whose telephone number is (571)270-1960. The examiner can normally be reached Mon to Fri from 9:00 to 18:00 Eastern time zone.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie WU can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 



/JESSICA H ROARK/Primary Examiner, Art Unit 1643